                                                           Case 2:19-cv-00124-RFB-VCF Document 62 Filed 12/28/20 Page 1 of 3



                                                       1   SCHUERING ZIMMERMAN & DOYLE, LLP
                                                           Chad C. Couchot, Esq. (SBN: 12946)
                                                       2   400 University Avenue
                                                       3   Sacramento, CA 95825
                                                           Tel: (916) 567-0400
                                                       4   Fax: (916) 568-0400

                                                       5   CLARK NEWBERRY LAW FIRM
                                                       6   Aimee Clark Newberry, Esq. (SBN: 11084)
                                                           aclarknewberry@cnlawlv.com
                                                       7   810 S. Durango Drive, Suite 102
                                                           Las Vegas, Nevada 89145
                                                       8   Tel: (702) 608-4232
                                                           Fax: (702) 346-1980
                                                       9
                                                           Attorneys for NaphCare, Inc.
                                                      10
                                                                                      UNITED STATES DISTRICT COURT
                                                      11                                   DISTRICT OF NEVADA
                                                      12
                                                           GUSTAVO RAMOS,                                     )
CLARK NEWBERRY LAW FIRM




                                                      13                                                      )   CASE NO.:   2:19-cv-00124-RFB-VCF
                    810 S. Durango Drive, Suite 102




                                                                                  Plaintiff,                  )
                      Telephone (702) 608-4232
                       Las Vegas, Nevada 89145




                                                      14                                                      )
                                                           vs.                                                )
                                                      15                                                      )   MOTION TO REMOVE ATTORNEY
                                                      16   CLARK COUNTY DETENTION CENTER (an                  )    FROM ELECTRONIC SERVICE
                                                           operating agency of Clark County NV);              )              LIST
                                                      17   NAPHCARE, INC. (a foreign corporation);            )
                                                           UNKNOWN MEDICAL SERVICES                           )
                                                      18   PROVIDER (Corp Roe #1); WARREN OF                  )
                                                      19   CCDC (John Doe #1) in its individual and           )
                                                           professional capacity; SHERIFF JOSEPH              )
                                                      20   LOMBARDO, LAS VEGAS METROPOLITAN                   )
                                                           POLICE DEPARTMENT, in his individual and           )
                                                      21   professional capacity; YOLANDA KING, in her        )
                                                           individual and professional capacity (Clark        )
                                                      22
                                                           County Manager); JEFF WELLS, in his                )
                                                      23   individual and professional capacity (Asst Clark   )
                                                           County Manager); LT. MICHAEL LUSCH                 )
                                                      24   (Lusch or Lt. Lusch) in his individual and         )
                                                           professional capacity as a supervisor at CCDC;     )
                                                      25   DOES 1-X; ROES 1-X, et al,                         )
                                                      26                                                      )
                                                                                 Defendants.                  )
                                                      27                                                      )
                                                      28

                                                                                                          1
                                                           Case 2:19-cv-00124-RFB-VCF Document 62 Filed 12/28/20 Page 2 of 3



                                                       1           TO THE HONORABLE COURT, AND TO ALL PARTIES AND THEIR RESPECTIVE
                                                       2   ATTORNEYS OF RECORD:
                                                       3
                                                                   PLEASE TAKE NOTICE that Tara Clark Newberry, Esq. is no longer associated with Clark
                                                       4
                                                           Newberry Law Firm and requests that Tara Clark Newberry be removed from the electronic service
                                                       5

                                                       6   list.

                                                       7           Clark Newberry Law Firm continues to serve as counsel for Defendant, NaphCare, Inc. in this

                                                       8   action. All items, including, but not limited to, pleadings, papers, correspondence, documents and
                                                       9
                                                           future notices in this action should be directed to:
                                                      10
                                                                   Aimee Clark Newberry, Nevada Bar No. 11084
                                                      11
                                                                   Email: aclarknewberry@cnlawlv.com
                                                      12
CLARK NEWBERRY LAW FIRM




                                                      13
                    810 S. Durango Drive, Suite 102

                      Telephone (702) 608-4232
                       Las Vegas, Nevada 89145




                                                      14           DATED this 28th day of December 2020.
                                                      15
                                                                                                              CLARK NEWBERRY LAW FIRM
                                                      16

                                                      17                                                          /s/ Aimee Clark Newberry
                                                                                                              AIMEE CLARK NEWBERRY, ESQ.
                                                      18                                                      Nevada Bar No. 11084
                                                                                                              810 S. Durango Drive, Suite 102
                                                      19                                                      Las Vegas, Nevada 89145
                                                      20                                                      Attorney for NaphCare, Inc.

                                                      21

                                                      22                                 IT IS SO ORDERED.

                                                      23

                                                      24                                 ___________________________________
                                                                                         Cam Ferenbach
                                                      25                                 United States Magistrate Judge
                                                      26
                                                                                                 12-28-2020
                                                      27                                 Dated:_____________________________
                                                      28

                                                                                                              2
                                                           Case 2:19-cv-00124-RFB-VCF Document 62 Filed 12/28/20 Page 3 of 3



                                                       1                                     CERTIFICATE OF SERVICE
                                                       2
                                                                  I hereby certify that on the 28th day of December 2020, I electronically submitted the foregoing
                                                       3
                                                           document with the clerk of the court for the U.S. District Court, District of Nevada, using the
                                                       4
                                                           electronic case file system of the court. The electronic case file system sent a “Notice of Electronic
                                                       5   Filing” to the following individuals, who have consented in writing to accept this Notice as service of
                                                       6   this document by electronic means:
                                                       7
                                                           Warren R. Markowitz, Esq. warren@warrenmarkowitzesq.com,
                                                       8
                                                           usdc_nv_ecf@warrenmarkowitzesq.com
                                                       9
                                                           Robert W. Freeman, Jr., Esq. robert.freeman@lewisbrisbois.com, keltic73@msn.com,
                                                      10
                                                           kristen.freeman@lewisbrisbois.com
                                                      11
                                                           Stephanie A. Barker, Esq. sbarker@ocgas.com, nlangenderfer@ocgas.com
                                                      12
CLARK NEWBERRY LAW FIRM




                                                      13
                    810 S. Durango Drive, Suite 102

                      Telephone (702) 608-4232
                       Las Vegas, Nevada 89145




                                                      14

                                                      15

                                                      16                                                         ____/s/ Kathleen Seckinger________
                                                                                                                 Kathleen Seckinger, An Employee of
                                                      17                                                         CLARK NEWBERRY LAW FIRM

                                                      18
                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                             3
